               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:20-cv-00195-MR


JAMES FRANKLIN MCCLELLAND,      )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
FNU WEBB,                       )                              ORDER
                                )
              Defendant.        )
_______________________________ )

       THIS MATTER is before the Court on initial review of the Plaintiff’s

“Motion to Safeguard Against Harassment Prospective Relief” [Doc. 1] that

was docketed as a Complaint and on Plaintiff’s Application to Proceed in

District Court Without Prepaying Fees or Costs [Doc. 2].

       Pro se Plaintiff is a prisoner in the custody of the North Carolina

Department of Public Safety (“NCDPS”) at the Mountain View Correctional

Institution.   Plaintiff filed this “Motion to Safeguard Against Harassment

Prospective Relief” that was docketed as a civil rights Complaint pursuant to

42 U.S.C. § 1983. [Doc. 1]. He names as the sole Defendant Officer Webb,

who appears to be a correctional officer at the Mountain View C.I.1


1Although the caption of Plaintiff’s Complaint names the “Defendant(s)” as “Office[r]
Webb et al.,” and the body of his Complaint refers to “staff members,” “the administration,”


          Case 1:20-cv-00195-MR Document 6 Filed 08/04/20 Page 1 of 6
      Plaintiff alleges that Mountain View C.I. is “severely overcrowded” and

that Plaintiff is experiencing a “pattern of guard brutality and/or harassment,

prejudice with racial motive” and that he is being “verbally and physically

abused by such staff members at Mountain View Correctional” who “lack of

concern regarding inmate safety.” [Doc. 1 at 2]. He alleges that some staff

are poorly trained and supervised, and that assistant unit managers refuse

to take the necessary precautions to protect Plaintiff’s safety, and no one at

the prison will address these matters, which has created a policy or custom

allowing or encouraging illegal acts.

      Plaintiff alleges that Defendant Webb abuses his authority and has

“consistently threatened to continue his harassment against [Plaintiff].” [Id.].

Plaintiff claims that he filed a grievance on July 3, 2020 asking “the

administration” to separate him from Defendant Webb, yet Webb refuses to

stop harassing Plaintiff and, on July 9, 2020, Defendant Webb retaliated

against Plaintiff by starting a verbal confrontation with him. [Doc. 1 at 2-3].

Defendant Webb allegedly became enraged and Plaintiff was placed in a

single cell, ostensibly to cool off, for 14 hours without a blanket, sheet, proper




“supervisors,” and “assistant unit manager,” Plaintiff does not attempt to identify any
defendants other than Webb. [See Doc. 1 at 1-5].


                                          2

         Case 1:20-cv-00195-MR Document 6 Filed 08/04/20 Page 2 of 6
clothing, “or other accessory [sic] to maintain proper health status.”2 [Doc. 1

at 3].      Plaintiff was then moved to a holding cell where the foregoing

conditions allegedly continued in addition to the lack of water, a toilet, and

prescribed medications.3 According to Plaintiff, “staff” will falsely claim that

Plaintiff is not following the rules but there are no infractions against him

aside from Defendant Webb’s “sinister moti[]ves and inappropriate

behavior.” [Doc. 1 at 4]. Plaintiff alleges that he received an infraction from

Defendant Webb on July 10, 2020, and that a rule was enforced against

Plaintiff that is not enforced against other inmates.

         Plaintiff appears to argue that he was not required to exhaust his

administrative remedies with regards to this matter because NCDPS policy

prohibits an inmate from filing grievances on infractions. [Id.].

         As relief, Plaintiff seeks an emergency injunction “[t]o stop the

oppression, harassment, affliction, course [sic] language, threats, etc.,

imposed by prison officials with intent to deliberate[] indifference and cruel

impersonal motive….” [Doc. 1 at 6].




2   Plaintiff fails to describe the health status to which he refers.

3Plaintiff fails to allege how long he was in the holding cell, identify the medication of
which he was deprived, or state how many doses of the medication he missed.
                                                 3

             Case 1:20-cv-00195-MR Document 6 Filed 08/04/20 Page 3 of 6
      The Prison Litigation Reform Act’s (“PLRA”) three-strikes rule

“generally prevents a prisoner from bringing suit in forma pauperis (IFP) –

that is, without first paying the filing fee – if he has had three or more prior

suits ‘dismissed on the grounds that [they were] frivolous, malicious, or

fail[ed] to state a claim on which relief may be granted.’” Lomax v. Ortiz-

Marquez, 140 S. Ct. 1721, 1723 (2020) (quoting 28 U.S.C. § 1915(g)). Any

of the enumerated types of dismissals counts as a strike, “whether [the

dismissals are] with prejudice or without.” Id. To avoid application of the

three-strikes bar, a prisoner must demonstrate that he is “under imminent

danger of serious physical injury.” 28 U.S.C. § 1915(g). The requisite

imminent danger must address a danger that is “close at hand, not a past

infraction,” and “must have some nexus or relation to those of the underlying

complaint.” Meyers v. Comm’nr of Soc. Sec. Admin., 801 F. App’x 90, 96

(4th Cir. 2020). “Vague, speculative, or conclusory allegations are insufficient

to invoke the exception of § 1915(g); rather, the inmate must make ‘specific

fact allegations of ongoing serious physical injury, or a pattern of misconduct

evidencing the likelihood of imminent serious physical injury.’” Johnson v.

Warner, 200 F. App’x 270, 272 (4th Cir. 2006) (quoting Martin v. Shelton, 319

F.3d 1048, 1050 (8th Cir. 2003)).




                                       4

         Case 1:20-cv-00195-MR Document 6 Filed 08/04/20 Page 4 of 6
      Plaintiff has filed at least three prior civil actions that count as strikes

under § 1915(g): McClelland v. Smith, 1:09-cv-00126-JAB-PTS (M.D.N.C.

April 7, 2009) (dismissing as frivolous, malicious, or for failure to state a

claim; no appeal taken); McClelland v. Greene, 5:11-ct-03063-D (E.D.N.C.

Nov. 15, 2011) (dismissing as frivolous; no appeal taken); McClelland v.

Teague, 1:13-cv-00049-RJC (dismissing for failure to state a claim; appeal

dismissed July 2, 2013). The Court has previously recognized that Petitioner

is a three-striker under the PLRA. McClelland v. Gabby, Civil Case No. 1:14-

cv-00105-FDW, 2014 WL 1957651 (W.D.N.C. May 15, 2014).

      Plaintiff seeks to avoid the three-strikes bar by contending that he is in

imminent danger of physical harm.           However, his vague allegations of

harassment, threats, and one past stint in solitary confinement fail to

demonstrate that he is in imminent danger of physical harm. See, e.g.,

Merriweather v. Reynolds, 586 F.Supp.2d 548 (D.S.C. May 11, 2008)

(inmate’s allegations of serious retaliation, continuous threats on his life, that

he is in danger from prison gangs, and that prison personnel have threatened

to put him in a pink jumpsuit, were insufficient to establish an imminent

danger of physical harm under § 1915(g)).

      Plaintiff is a three-striker, has not prepaid the filing fee, and has failed

to demonstrate that he is in imminent danger of physical harm. Therefore,


                                        5

         Case 1:20-cv-00195-MR Document 6 Filed 08/04/20 Page 5 of 6
he may not proceed in forma pauperis pursuant to § 1915(g) and the Court

will dismiss the Complaint without prejudice.

     IT IS, THEREFORE, ORDERED that Plaintiff’s Application to Proceed

in District Court Without Prepaying Fees or Costs [Doc. 2] is DENIED and

the Complaint [Doc. 1] is DISMISSED WITHOUT PREJUDICE.

     IT IS FURTHER ORDERED that the Clerk is instructed to add this case

to Plaintiff’s Filer Status Report in CM-ECF and close this case.

           IT IS SO ORDERED.


                                 Signed: August 4, 2020




                                      6

        Case 1:20-cv-00195-MR Document 6 Filed 08/04/20 Page 6 of 6
